SUPPLEMENT DATED NOVEMBER 28, 2011 TO PROSPECTUSES DATED MAY 1, 2003 FOR NEW YORK KEYPORT CHARTER AND NEW YORK KEYPORT LATITUDE AND TO PROSPECTUSES DATED DECEMBER 31, 2002 FOR NEW YORK KEYPORT ADVISOR, NEW YORK KEYPORT VISTA, NEW YORK KEYPORT ADVISOR OPTIMA, NEW YORK KEYPORT ADVISOR CHARTER, NEW YORK KEYPORT ADVISOR VISTA, AND NEW YORK KEYPORT OPTIMA ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK KBL VARIABLE ACCOUNT A The address for the Home Office of Sun Life Insurance and Annuity Company of New York has changed. The new address is: One Grand Central Place 60 East 42nd Street, Suite 3100 New York, NY10165 Please retain this supplement with your prospectus for future reference. Keyport (NY)11/2011
